Citation Nr: 1241350	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-38 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought.  The case is now within the jurisdiction of the St. Petersburg, Florida RO.

The issue of entitlement to service connection for bilateral hearing loss being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus had its onset in service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for tinnitus, which constitutes a complete grant of the benefits sought on appeal as to that claim.  Therefore, a discussion of VA's duties to notify and assist is unnecessary regarding the claim.  

The Veteran asserts entitlement to service connection for tinnitus.  He maintains that he developed the chronic condition due to his exposure to loud noise during service in the Marine Corp.  In particular, he attributes his tinnitus to exposure to loud  noise associated with his duties on active service as an aircraft mechanic on the flight line for many years.  On his substantive appeal document, VA Form 9, he reported that he worked with Harriers; and indicated that while he was provided hearing protection, he was not always given the proper protection from the noise of the engines and turbines which were excruciatingly loud.  He reported that he has had a hissing/buzzing in his ears that started during active duty service.  He first believed this to be a normal part of the job, but was recently advised that tinnitus was an actual disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

As reflected in the Veteran's DD Form 214, the record shows that the Veteran's service included from April 1986 to August 2002 in the U.S. Marine Corps, with a primary specialty of fixed-wing aircraft mechanic for 16 years and four months, and he had related training.  

Service treatment records include audiology findings at the October 1981 enlistment examination; and a number of reports of Hearing Conservation Data, DD Forms 2216, which include audiology findings on an annual basis between 1984 to 1988, from 1993 to 1996, and in 1999.  Such forms are used by the Department of Defense "to record the results of periodic and follow-up audiometry for individuals routinely exposed to hazardous noise."  See DD Form 2216, Hearing Conservation Data, Instructions.  These records reflect that the Veteran's location of work at the times of these examinations included the flight line, power plants, and "powerline."  

The evidence shows that the Veteran's hearing worsened during service.

During a March 2008 VA audiology consultation, the Veteran was seen for complaints of difficulty understanding speech onset during service and of constant bilateral high frequency ringing tinnitus.  

The report of an October 2008 VA audiology examination shows that the examiner noted that hearing conservation audiograms in June and August 1999 showed normal hearing bilaterally.  The Veteran reported complaints of tinnitus with greatest difficulty in the evening.  He also reported noise exposure in service from work as a jet mechanic and also from performing helicopter maintenance.  The Veteran stated that he had bilateral recurrent tinnitus that began during service.  The examiner, however, opined that the Veteran's tinnitus was not related to service.

A June 2010 VA audiology education note shows that the Veteran reported that he started noticing hearing difficulties several years before, including trouble hearing his family members and communicating in crowds.  He noted having constant subjective high-pitched "ringing" tinnitus in both ears.  The report contains no findings referable to the Veteran's tinnitus.  

In sum, the Veteran reports having tinnitus associated with his reported hearing loss, with continuity of both since service, which he attributes to the in-service acoustic trauma from aircraft.  Given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on the presence of such condition, and as to the continuity of chronic tinnitus symptomatology since service.  As to the potential inservice etiology, it should be noted that throughout much of his Marine Corp. career, he was required to undergo periodic follow-up audiometry evaluations because of his routine exposure to hazardous noise associated with his military occupation, which places him in close proximity to aircraft and the attendant noise exposure that can be associated with resultant acoustic trauma.  

Such factual background as the long-term inservice excessive noise exposure from aircraft is consistent with the Veteran's complaints of tinnitus symptomatology since service.  The Board finds his account fully credible and probative of the question of service connection, and finds his assertion of the long-term excessive noise as a likely etiological agent for the tinnitus to be probative.  All of this supports the Veteran's credibility regarding his reported symptoms, and makes his consistent reports probative of the question of service connection.  Notably, the October 2008 VA audiology examiner did not actually provide a reason for his opinion that the Veteran's tinnitus was not likely linked to service.

In light of the Veteran's in-service noise exposure and his competent and credible reports of the presence and continuity of chronic tinnitus symptomatology since service, and with resolution of all reasonable doubt in his favor, the Board finds that service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.


REMAND

Regarding the claim for service connection for bilateral hearing loss, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

The most recent audiology findings on file, shown below from an October 2008 VA examination report, do not show that the Veteran's impaired hearing meets the criteria to be considered a disability under 38 C.F.R. § 3.385.  At the October 2008 VA audiology examination, audiology findings in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
25
15
LEFT
20
10
20
25
35

Though these findings do not meet criteria to be considered a disability by VA under 38 C.F.R. § 3.385, they do indicate some degree of hearing loss, in the Veteran's hearing, bilaterally.  Hensley v. Brown, 5 Vet. App. 155.  When compared with the audiology findings from service, in part discussed in the decision above, the evidence suggests a continued worsening of the Veteran's hearing beyond the level measured at the August 1999 audiology evaluation in service.  

Though the findings in October 2008 did not meet requisite criteria under 38 C.F.R. § 3.385 to be considered a hearing loss disability, the Veteran most recently reported in June 2010 that he had increased difficulty hearing.  In light of the evidence that the Veteran's hearing has worsened since the last examination on this matter, which is consistent with the clinical evidence of worsening since during service, and because such worsening may now constitute a hearing loss disability pursuant to 38 C.F.R. § 3.385, an examination is necessary to determine the presence of any hearing loss disability as defined by that provision.  As such, this matter must be remanded to afford the Veteran another VA examination.  Palczewski

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private treatment records pertinent to the bilateral hearing loss service connection claim.

2.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran describing their impressions regarding the onset and chronicity of hearing loss since service.  Provide the Veteran with an appropriate period of time for the receipt of such requested lay evidence.

3.  After completion of the above development, schedule the Veteran for VA examination to determine the nature extent, onset and likely etiology of any hearing loss found to be present.  The claims files should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  In offering opinions, the examiner must acknowledge and discuss the Veteran's report of a continuity of relevant symptoms since service, and any current relevant symptoms and diagnosis regarding the hearing loss condition.  

The examiner should elicit from the Veteran a history of bilateral hearing loss and other sense of hearing symptoms since during service.  Thereafter, the examiner must opine as to whether it is at least as likely as not that any hearing loss is related to or had its onset in service, to specifically include as due to his in-service work as a fixed-wing aircraft mechanic for over 16 years.  In this regard, the examiner should comment on the multiple inservice Hearing Conservation Data reports' findings, including  any worsening of hearing reflected in positive shifts in threshold values between the January 1984 and August 1999 evaluations.  All findings and conclusions, and the rationale for all opinions expressed by the examiner should be provided in a legible report. 

4.  Then, following any additional development deemed appropriate, the AOJ should readjudicate the Veteran's claim.  Then if any benefit sought is not granted, an appropriate supplemental statement of the case should be issued.  The Veteran and the representative should be afforded an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


